Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 09/20/2021.  In the Amendment, Applicant amended claims 1-4, 7, 13 and 17-18.     
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-20 are allowed.

Terminal Disclaimer
The Terminal Disclaimer filed on 09/20/2021 has been acknowledged and has been approved.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: Backup/restore virtual machine data to cloud storage, wherein backup/restore data blocks from a backup source are locally cached, stated for efficiency and 16730617synchronize upload to the cloud page by page without taping mass storage resources on the proxy.
Ramu et al. (US PGPUB 2015/0227602, hereinafter Ramu) discloses providing content data storage services to a remote device over the internet to enable access of the remote device in the cloud. A content data storage device receives data indicative of a subscription to content data storage services from a remote device. The content data storage device provisions cloud storage to provide the content data storage services subscribed to by the remote device. Data associated with the remote device is replicated to the provisioned cloud storage to provide a replicated device in the cloud. Data indicative of a request to use the replicated device in the cloud is received. The content data storage device executes the replicated device in the cloud, thereby providing access of the remote device in the cloud for the remote device. Another prior art of records, e.g., Varadharajan et al. (US PGPUB 2015/0074060, hereafter Varadharajan) disclose management system that comprises virtual machine which provide users with enhanced control over and information about the virtual machines, wherein the control and information via a file manager application.  The file manager application displays for the user the virtual machines associated with the user, whether the virtual machine is in production, backup or archived in the information management.
However, none of Varadharajan and Ramu teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 13. For examples, it failed to teach  each steps of wherein the cache storage area comprises a plurality of pages, including the first page, wherein each page in the plurality of pages is sized to match a page-size configured in the cloud-based account, wherein the cache storage area is insufficient in storage capacity 

This feature in light of other features, when considered as a whole, in the independent claims 1 and 13 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1 and 13. 
	The dependent claims depending upon claims 1 and 13 are also distinct from the prior art for the same reason.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163